Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-15 have been considered but are moot because the new ground of rejection is provided by Koch to meet the newly amended limitations. Particularly the pre-existing 3D digital model used by Koch is presented to rebut the applicants assertion that Koch fails to disclose three dimensional data captured before capturing the object for generating the virtual viewpoint image. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al (2015/0294492).
In regard to claim 1 Koch discloses an information processing apparatus (Koch Fig. 16 and pars  97-101 note computer system for implementing various algorithms including those shown in Figs 7, 13 and 15)  comprising:
one or more memories storing instructions (Koch Fig. 16 and par. 100 note working memory 1640 and storage devices 1620); and
one or more processors that execute the instructions (Koch Fig. 16 and par. 97 note CPU 1605)   to:
obtain positional information for specifying a position of a specific object from a positional information notification device included in the specific object or attached on the specific object, the specific object being captured for generating a virtual viewpoint image (Koch Fig. 7 and par. 73 note step 704 tracking location of subject in 3D space, note RF system as acquisition unit, further note Fig. 4 and par. 60 RF tag as positional information notification unit, also note Fig. 13 and pars 91 and 94-95 algorithm for creating new camera views as virtual viewpoint image generation unit based on the images captured using the tracked location of the subject); and 
output the obtained positional information (Koch Fig.  and par. 73 note tracking and providing position in 3D space); and 
three dimensional shape data (Koch pars. 81 and 90 note pre-existing 3-D digital model) that:
 represents a three dimensional shape of the specific object (Koch pars. 81 and 90 note 3D digital model of the captured object);

is generated before the specific object is captured for generating the virtual viewpoint image (Koch pars. 81-90 note digital model is pre-existing and was created by a separate scan).

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. 
wherein the specific object is a foreground object (Koch Fig. 13 and par. 89 note 3D shell in step 1304 is generated using the foreground silhouettes). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. 
the positional information notification device comprises an RF tag (Koch Fig. 4 and par. 60 note RF tag) and
the positional information includes information on a distance from an antenna to the RF tag and a direction viewed from the antenna, in which the RF tag exists, obtained based on an electromagnetic field intensity in a case where the antenna receives an electric wave transmitted from the RF tag (Koch Fig. 4 and par. 60 note RF system includes RF transmitter/receivers 408 which are used to triangulate the location (distance and direction) of the RF tag based on the electromagnetic transmissions from the tag). 

In regard to claim 4 refer to the statements made in the rejection of claim 3 above. 
the number of antennas is two or more (Koch Fig. 4 note plural transmitter/receivers 408),

the three-dimensional shape data is output based on the obtained plurality of pieces of positional information (Koch par. 89 note 3D representation of the object is placed in a 3D space, indicating the position of the specific object, which may be derived using the RF tracking system of Fig. 4, also note pars 81-90 3D shell combined with 3D digital model data). 


In regard to claim 6 refer to the statements made in the rejection of claim 1 above. 
a display device configured to display a UI screen that allows a user to select the specific object (Koch par. 97 note output device 1615 may include a display also 101 note user inputs may be used in any step of operation).

In regard to claim 7 refer to the statements made in the rejection of claim 1 above.
she one or more processors execute the instructions to generate a virtual viewpoint image (Koch Figs. 13 and 15 and pars 91 and 94-95 algorithm for creating new camera views as virtual viewpoint image generation unit), based on the output positional information and the output three-dimensional shape data representing a three-dimensional shape data (Koch pars. 90-91 note generating a virtual camera view of the 3D representation of the subject including combining the determined 3D shell with digital 3-D model data, also note pars 94-95). 


the specific object and a non-specific object different from the specific object are captured for generating the virtual viewpoint image at a specific time (Kock pars 32-34 note plural objects may be captured including a human actor and an animal (par. 32), a car crash involving non-living objects (par. 32) a football stadium (par. 33)), further note the image sequence in Fig. 8 showing a human subject (specific object) wearing a parachute backpack (non-specific object));
the three dimensional shape data corresponds to the specific time (Koch par. 81 and 90 note 3D digital model of the subject), and
the three dimensional shape data includes additional three dimensional shape data representing the three-dimensional shape of the non-specific object that is generated based on an image captured at the specific time (Koch pars 31-34 note generating virtual camera views of objects by determining three dimensional shape data of all the captured objects at a specific time). 

Claims 9-10 describe a method and non-transitory computer readable medium storing instructions for causing a computer to implement a method substantially corresponding to the steps implemented by the apparatus of claim 1 above. Refer to the statements made in the rejection of claim 1 above for the rejection of claims 9-10 which will not be repeated here for brevity. In particular regard to claim 10 Koch further discloses implementing the apparatus using a computer system including a computer readable medium storing instructions for causing a processor to perform the functions of the apparatus (Kock pars 96-98 note computer readable storage media in par. 98). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Stelfox et al (20140361909).
In regard to claim 5 refer to the statements made in the rejection of claim 3 above. 
Koch discloses three-dimensional shape data is output based on a plurality of pieces of positional information obtained form RF tags (Koch Fig. 4 and par. 60 note RF system includes RF transmitter/receivers 408 which are used to triangulate the location RF tag).
It is noted that Koch does not disclose details of locating two or more tags on the specific object. However, Stelfox discloses acquiring location information of a specific object by including a plurality of RF tags on the object and outputting information specifying a position of the specific object based on a plurality of pieces of positional information obtained form the plurality of RF tags (Stelfox pars 66-68 note plurality of RF tags placed on person, also note pars. 77 determining the location of each RF tag). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating two or more RF tags as taught by 
In regard to claims 11-14 refer to the statements made in the rejection of claim 1 above. Koch further discloses that the specific object may be any object (Koch pars. 32-34). apparatus may be used to capture images and provide virtual viewpoints of a football game (Koch par. 33 and 52). It is noted that Koch does not explicitly indicate that the specific object may be a ball. However Stelfox discloses obtaining positional information for a specific object where the specific object is a football (Stelfox par. 92 note NFC sensors and/or RFID tag may be placed on a football to determine the position of the football). In particular regard to claims 11-12 note that football is inherently motionless for specified periods of time between plays. In particular regard to claims 13 and 14 note that a football is a ball that is equipment for a football game. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423